   ERICK L. GUZMAN
 1 Cal. Bar No. 244391
         th
 2 740 4 St.
   Santa Rosa, California, 95404
 3 T: 707.595.4474; F: 707.540.6298
   E: elg@guzmanlaw.org
 4
   Attorney for Defendant
 5
                              UNITED STATES DISTRICT COURT
 6
                            NORTHERN DISTRICT OF CALIFORNIA
 7

 8                                 (SAN FRANCISCO DIVISION)

 9

10 UNITED STATES OF AMERICA,                            CASE NO. CR-19-0054-RS

11              Plaintiff,                              STIPULATION AND [PROPOSED]
                                                        ORDER CONTINUING HEARING
12         v.
                                                        Current Date: February 4, 2020 at 2:30 P.M.
13 EMANUEL RIVERA,                                      Proposed Date: February 11, 2020 at 2:30 P.M.

14              Defendant.

15
            A status hearing in this case is currently scheduled for February 4, 2020. However,
16
     defense counsel is requesting the hearing be rescheduled due to the need to complete review
17
     of recently provided discovery, and discuss that discovery with the defendant. The reason
18

19 for the request is that defense counsel has been unable to coordinate with an interpreter to

20 meet with the defendant in custody. The parties have agreed upon the date of February 11,

21 2020.

22
            The parties have further agreed that an exclusion of time under the Speedy Trial Clock
23
     is warranted under 18 U.S.C. 3161 to facilitate effective preparation of counsel.
24

25

26

27

28
                                                                                     Case No. CR-19-0054-RS
     DATED: February 3, 2020   Respectfully submitted,
 1

 2

 3                              By
 4
                                     /s/
 5                                   Erick L. Guzman
                                     Attorney for Emanuel Rivera
 6

 7

 8                                       ______/s/               _________________
 9                                       Shailika Kotiya
                                         Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
 1

 2                                      [PROPOSED ORDER]

 3
            The hearing currently scheduled for February 4, 2020 is rescheduled for February 11,
 4

 5 2020 at 2:30 P.M.

 6          IT IS FURTHER ORDERED that the time between February 4, 2020 and February

 7 11, 2020 be excluded from the speedy trial clock under 18 U.S.C. §3161 due to the need for

 8
     effective preparation of defense counsel.
 9
            IT IS SO ORDERED.
10
     Dated: 2/3/2020                                   _________________________________
11
                                                       HON. RICHARD SEEBORG
12                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
